Exhibit 10.2 STOCK PURCHASE AGREEMENT AMONG HALCYON JETS HOLDINGS, INC. HALCYON JETS, INC. AND HALCYON JETS ACQUISITION GROUP, LLC Dated: July 1, 2009 1 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT is made as of July 1, 2009 (the “Agreement”), among Halcyon Jets Acquisition, Group,LLC., a limited liability company existing under the laws of the State of New Jersey (the “Purchaser”), Halcyon Jets, Inc., a corporation existing under the laws of the State of New Jersey (“Halcyon”), and Halcyon Jets Holdings, Inc., a corporation existing under the laws of the State of Delaware corporation (“Holdings” or the “Seller”). RECITALS: WHEREAS, Halcyon is in the business of providing brokerage services to the private aviation industry outsourced patient assistance program under the brand name “Halcyon”(the "Business"); and WHEREAS, Holdings is the sole shareholder of Halcyon; and WHEREAS, Purchaser wishes to purchase from Holdings, and Holdings wishes to sell, assign and transfer to Purchaser, all of the outstanding stock of Halcyon, and Purchaser alsohas agreed to assume the Assumed Liabilities; NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants of the Parties contained herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties hereto agree as follows: ARTICLE I SALE OF STOCK 1.1Sale of Stock. On the Closing Date (as defined in Section 3.1), upon the terms and subject to the conditions contained herein, Seller shall sell, convey, transfer, assign and deliver to Purchaser, and Purchaser shall purchase from Seller, all of the issued and outstanding shares of Halcyon (the "Shares"): Subject to the terms and conditions of this Agreement, at the Closing, the Shares shall be transferred to the Purchaser free and clear of all liabilities, obligations, liens and encumbrances excepting only Assumed Liabilities. 1.2Assumption of Certain Liabilities. Subject to the terms and conditions hereof, on the Closing Date, Purchaser shall assume and agree to pay, perform and discharge in a timely manner, only the following liabilities and obligations of the Seller (the "Assumed Liabilities"): (a)all liabilities and obligations of Seller relating to any and all pending or threatened claims or litigation in which Seller is or may be involved, including without limitation the pending matters listed on a schedule of such litigation to be prepared by Seller on the Closing Date; and 2 (b)all liabilities and obligations arising out of or relating to any of the assets and business of Halcyon, including any guarantees by Seller, which arise before, on or after the Closing Date; and (c)any liabilities, debts and other obligations of the Seller at Closing, inlcuding under any contracts, agreements or leases existing at or before the Closing Date, whether as guarantor, co-contracting party with Halcyon, or in any other manner. ARTICLE II PURCHASE PRICE 2.1Amount of Purchase Price. The purchase price for the Shares (the “Purchase Price”) shall be One Hundred Thousand Dollars ($100,000) payable by the Purchaser's promissory note (the “Note”) payable to the Seller in the form of Exhibit A to this Agreement. The Note shall bear interest at the rate of two percent (2%) per year and be payable interest only annually, with the principal due on the tenth (10th) anniversary of the Closing Date. 2.2Transfer Taxes. Purchaser will pay to the appropriate taxing authority all transfer, documentary, sales, use, value-added, registration and other similar taxes (including, without limitation, all applicable gains taxes) with respect to the sale and transfer of the Shares, and any penalties, interest and additions to taxes with respect thereto due and payable as a result of the consummation of the transactions contemplated by this Agreement. ARTICLE III CLOSING AND TERMINATION 3.1Closing Date. Subject to the satisfaction of the conditions set forth in Sections 7.1 and 7.2 hereof (or the waiver thereof by the party entitled to waive that condition), the closing of the sale and purchase of the Shares provided for in Section 1.1 hereof (the "Closing") shall take place at the New York office of the Seller (or at such other place as the parties may designate in writing) on such date as the Seller and the Purchaser may designate. The date on which the Closing shall be held is referred to in this Agreement as the "Closing Date". 3.2Deliveries to Purchaser by Seller. At the Closing, Seller will deliver to Purchaser the following: (a)a stock power, duly endorsed for transfer, with respect to the Shares; 3 (b)copies of Seller's resolutions and other proceedings taken authorizing the execution, delivery and performance of this Agreement and all actions necessary or desirable hereunder, certified by the appropriate officer of Seller; 3.3Deliveries to Seller by Purchaser. At the Closing, Purchaser will deliver to Seller the following: (a)the promissory Note for the purchase price of the Shares, guaranteed as provided herein; (b)the indemnifications provided for in Article VII. (c)written assumptions of the debts and obligations of Seller. 3.4Termination of Agreement. This Agreement may be terminated prior to the Closing as follows: (a)At the election of the Seller or the Purchaser on or after July 31, 2009, if the Closing shall not have occurred by the close of business on such date, provided that the terminating party is not in default of any of its obligations hereunder; (b)by mutual written consent of the Seller and the Purchaser; or (c)by the Seller or the Purchaser if there shall be in effect a final non-appealable order of a governmental body of competent jurisdiction restraining, enjoining or otherwise prohibiting the consummation of the transactions contemplated hereby; it being agreed that the parties hereto shall promptly appeal any adverse determination which is not non-appealable (and pursue such appeal with reasonable diligence). 3.5Procedure Upon Termination. In the event of termination and abandonment by the Purchaser or the Seller, or both, pursuant to Section 3.4 of this Agreement, written notice thereof shall forthwith be given to the other party or parties, and this Agreement shall terminate, and the purchase of the Assets under this Agreement shall be abandoned, without further action by the Purchaser or the Sellers. If this Agreement is terminated as provided above, each party shall redeliver all documents, work papers and other material of any other party relating to the transactions contemplated by this Agreement, whether so obtained before or after the execution hereof, to the party furnishing the same. 3.6Effect of Termination. In the event that this Agreement is validly terminated as provided herein, then each of the parties shall be relieved of their duties and obligations arising under this Agreement after the date of such termination and such termination shall be without liability to the Purchaser, or the Seller; provided, further, however, that nothing in this Section 3.6 shall relieve the Purchaser or Seller of any liability for a breach of this Agreement. 4 ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLER Seller hereby represents and warrants to the Purchaser that: 4.1Organization and Good Standing of the Seller. The Company is a corporation duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation as set forth above.
